MEMORANDUM **
David Rocha-Ramon appeals his 37-month sentence imposed following his guilty plea to being found in the United States after illegal re-entry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Rocha-Ramon contends that the district court violated his Sixth Amendment rights by imposing a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) based on a prior conviction that was neither proved to a jury nor admitted during the plea colloquy. This contention is foreclosed. See United States v. Weiland, 420 F.3d 1062, 1079 & n. 16 (9th Cir.2005), petition for cert. filed, No. 05-8847 (filed Jan. 23, 2006); United States v. Moreno-Hernandez, 419 F.3d 906, 914 & n. 8 (9th Cir.), cert. denied, — U.S. —, 126 S.Ct. 636, 163 L.Ed.2d 515 (2005); United States v. Von Brown, 417 F.3d 1077, 1078-79 (9th Cir.) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.